 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11   ROBERT RENDON G.,1              ) Case No. EDCV 18-0592-JPR
                                     )
12                      Plaintiff,   )
                                     ) MEMORANDUM DECISION AND ORDER
13               v.                  ) REVERSING COMMISSIONER
                                     )
14   NANCY A. BERRYHILL, Acting      )
     Commissioner of Social          )
15   Security,                       )
                                     )
16                      Defendant.   )
                                     )
17
18   I.   PROCEEDINGS

19        Plaintiff seeks review of the Commissioner’s final decision

20   denying his applications for Social Security disability insurance

21   benefits (“DIB”) and supplemental security income benefits

22   (“SSI”).   The parties consented to the jurisdiction of the

23   undersigned U.S. Magistrate Judge under 28 U.S.C. § 636(c).       The

24   matter is before the Court on the parties’ Joint Stipulation,

25
26
          1
            Plaintiff’s name is partially redacted in compliance with
27   Federal Rule of Civil Procedure 5.2(c)(2)(B) and the
     recommendation of the Committee on Court Administration and Case
28   Management of the Judicial Conference of the United States.

                                        1
 1   filed January 2, 2019, which the Court has taken under submission
 2   without oral argument.        For the reasons stated below, the
 3   Commissioner’s decision is reversed and this action is remanded
 4   for further proceedings.
 5   II.    BACKGROUND
 6          Plaintiff was born in 1967.          (Administrative Record (“AR”)
 7   41.)       He completed high school (AR 42) and worked “general
 8   construction” jobs, most recently as a “construction paint[er]”
 9   (AR 43).
10          Plaintiff applied for DIB on April 2, 2014 (AR 302),2 and
11   for SSI on January 16, 2015 (AR 24),3 alleging that he had been
12   disabled since February 10, 2014 (AR 24, 302).           He claimed
13   disability from “arthritis in [his] right hip” and “possible hip
14   replacement needed.”        (AR 217.)   After his DIB application was
15   denied initially (AR 227) and on reconsideration (AR 239), he
16   requested a hearing before an Administrative Law Judge (AR 254).
17   A hearing was held on April 26, 2016, at which Plaintiff, who was
18   represented by an attorney, testified, as did a vocational
19   expert.       (AR 39-54.)   In a written decision issued August 2,
20   2016, the ALJ found Plaintiff not disabled.           (AR 24-33.)
21   Plaintiff requested review from the Appeals Council (AR 300-01)
22   and submitted additional medical records, including a detailed
23
            2
24          The parties and the ALJ state that the DIB application was
     filed on April 1, 2014. (See AR 24; J. Stip. at 2.) The timing
25   of that application is not at issue here, and the Court uses the
     April 2 date listed on the application summary. (See AR 302.)
26
            3
            The record does not contain documentation of Plaintiff’s
27   SSI application, but the ALJ and the parties state that he filed
     one in January 2015 alleging disability beginning February 10,
28   2014. (AR 24; J. Stip. at 2.)

                                             2
 1   opinion from his treating orthopedic surgeon indicating his
 2   residual functional capacity.    (See AR 10-12.)   The Appeals
 3   Council declined to consider that opinion and other evidence
 4   because it did not relate to the period at issue.     (AR 2.)    It
 5   found that newly submitted evidence from the relevant time period
 6   did not “show a reasonable probability”4 of changing the ALJ’s
 7   decision.   (Id.)   The Appeals Council denied the request for
 8   review on February 22, 2018.    (AR 1-4.)   This action followed.
 9   III. STANDARD OF REVIEW
10        Under 42 U.S.C. § 405(g), a district court may review the
11   Commissioner’s decision to deny benefits.     The ALJ’s findings and
12   decision should be upheld if they are free of legal error and
13   supported by substantial evidence based on the record as a whole.
14   See Richardson v. Perales, 402 U.S. 389, 401 (1971); Parra v.
15   Astrue, 481 F.3d 742, 746 (9th Cir. 2007).     Substantial evidence
16   means such evidence as a reasonable person might accept as
17   adequate to support a conclusion.     Richardson, 402 U.S. at 401;
18   Lingenfelter v. Astrue, 504 F.3d 1028, 1035 (9th Cir. 2007).          It
19   is more than a scintilla but less than a preponderance.
20   Lingenfelter, 504 F.3d at 1035 (citing Robbins v. Soc. Sec.
21   Admin., 466 F.3d 880, 882 (9th Cir. 2006)).     “[W]hatever the
22   meaning of ‘substantial’ in other contexts, the threshold for
23   such evidentiary sufficiency is not high.”     Biestek v. Berryhill,
24   139 S. Ct. 1148, 1154 (2019).   To determine whether substantial
25
          4
26          The standard in the Ninth Circuit is whether the new
     evidence raises a reasonable “possibility,” not “probability,”
27   that the outcome of the proceeding would have been different had
     the ALJ considered it. See Mayes v. Massanari, 276 F.3d 453, 462
28   (9th Cir. 2001) (as amended).

                                       3
 1   evidence supports a finding, the reviewing court “must review the
 2   administrative record as a whole, weighing both the evidence that
 3   supports and the evidence that detracts from the Commissioner’s
 4   conclusion.”     Reddick v. Chater, 157 F.3d 715, 720 (9th Cir.
 5   1998).     “If the evidence can reasonably support either affirming
 6   or reversing,” the reviewing court “may not substitute its
 7   judgment” for the Commissioner’s.      Id. at 720-21.
 8   IV.   THE EVALUATION OF DISABILITY
 9         People are “disabled” for purposes of receiving Social
10   Security benefits if they are unable to engage in any substantial
11   gainful activity owing to a physical or mental impairment that is
12   expected to result in death or has lasted, or is expected to
13   last, for a continuous period of at least 12 months.     42 U.S.C.
14   § 423(d)(1)(A); Drouin v. Sullivan, 966 F.2d 1255, 1257 (9th Cir.
15   1992).
16         A.     The Five-Step Evaluation Process
17         The ALJ follows a five-step sequential evaluation process to
18   assess whether a claimant is disabled.     20 C.F.R.
19   §§ 404.1520(a)(4), 416.920(a)(4); Lester v. Chater, 81 F.3d 821,
20   828 n.5 (9th Cir. 1995) (as amended Apr. 9, 1996).      In the first
21   step, the Commissioner must determine whether the claimant is
22   currently engaged in substantial gainful activity; if so, the
23   claimant is not disabled and the claim must be denied.
24   §§ 404.1520(a)(4)(i), 416.920(a)(4)(i).
25         If the claimant is not engaged in substantial gainful
26   activity, the second step requires the Commissioner to determine
27   whether the claimant has a “severe” impairment or combination of
28   impairments significantly limiting his ability to do basic work

                                        4
 1   activities; if not, the claimant is not disabled and his claim
 2   must be denied.    §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii).
 3        If the claimant has a “severe” impairment or combination of
 4   impairments, the third step requires the Commissioner to
 5   determine whether the impairment or combination of impairments
 6   meets or equals an impairment in the Listing of Impairments set
 7   forth at 20 C.F.R. part 404, subpart P, appendix 1; if so,
 8   disability is conclusively presumed.        §§ 404.1520(a)(4)(iii),
 9   416.920(a)(4)(iii).
10        If the claimant’s impairment or combination of impairments
11   does not meet or equal an impairment in the Listing, the fourth
12   step requires the Commissioner to determine whether the claimant
13   has sufficient residual functional capacity (“RFC”)5 to perform
14   his past work; if so, he is not disabled and the claim must be
15   denied.    §§ 404.1520(a)(4)(iv), 416.920(a)(4)(iv).      The claimant
16   has the burden of proving he is unable to perform past relevant
17   work.    Drouin, 966 F.2d at 1257.       If the claimant meets that
18   burden, a prima facie case of disability is established.        Id.
19        If that happens or if the claimant has no past relevant
20   work, the Commissioner then bears the burden of establishing that
21   the claimant is not disabled because he can perform other
22   substantial gainful work available in the national economy.
23   §§ 404.1520(a)(4)(v), 416.920(a)(4)(v); Drouin, 966 F.2d at 1257.
24
25        5
            RFC is what a claimant can do despite existing exertional
26   and nonexertional limitations. §§ 404.1545, 416.945; see Cooper
     v. Sullivan, 880 F.2d 1152, 1155 n.5 (9th Cir. 1989). The
27   Commissioner assesses the claimant’s RFC between steps three and
     four. Laborin v. Berryhill, 867 F.3d 1151, 1153 (9th Cir. 2017)
28   (citing § 416.920(a)(4)).

                                          5
 1   That determination comprises the fifth and final step in the
 2   sequential analysis.       §§ 404.1520(a)(4)(v), 416.920(a)(4)(v);
 3   Lester, 81 F.3d at 828 n.5; Drouin, 966 F.2d at 1257.
 4          B.      The ALJ’s Application of the Five-Step Process
 5          At step one, the ALJ found that Plaintiff had not engaged in
 6   substantial gainful activity since February 10, 2014, the alleged
 7   disability onset date.       (AR 26.)       At step two, he concluded that
 8   he had the following severe impairments: “bilateral hip
 9   osteoarthritis vs. degenerative joint disease, bursitis of the
10   right hip, lumbar degenerative disc disease, and obesity[.]”             (AR
11   27.)       At step three, he found that he did not have an impairment
12   or combination of impairments that met or equaled a Listing.             (AR
13   27-28.)
14          At step four, the ALJ determined that Plaintiff had the RFC
15   to perform light work6 with some additional limitations:
16          He can lift and carry 20 pounds occasionally and 10
17          pounds frequently.    The claimant can stand and walk for
18          six hours in an eight-hour day.        He can sit for six hours
19          in an eight-hour day.      The claimant can occasionally
20
21
            6
                “Light work” is defined as
22
            lifting no more than 20 pounds at a time with frequent
23          lifting or carrying of objects weighing up to 10 pounds.
            Even though the weight lifted may be very little, a job is
24
            in this category when it requires a good deal of walking
25          or standing, or when it involves sitting most of the time
            with some pushing and pulling of arm or leg controls. To
26          be considered capable of performing a full or wide range
            of light work, you must have the ability to do
27          substantially all of these activities.
28   §§ 404.1567(b) & 416.967(b).

                                             6
 1        climb ramps and stairs but never climb ladders, ropes,
 2        and scaffolds.    He can occasionally balance, stoop,
 3        kneel, crouch, and crawl.        The claimant should avoid
 4        extreme cold and hazards.
 5   (AR 28.)   Based on the VE’s testimony, the ALJ concluded that
 6   Plaintiff could not perform his past relevant work as a
 7   construction worker.   (AR 31.)
 8        At step five, he found that given Plaintiff’s age,
 9   education, work experience, and RFC, and “[b]ased on the
10   testimony of the vocational expert,” he could perform at least
11   three representative jobs in the national economy.     (AR 32.)
12   Thus, he found Plaintiff not disabled.     (AR 33.)
13   V.   DISCUSSION7
14        The Commissioner Did Not Properly Consider the Medical
15        Evidence in Determining Plaintiff’s RFC
16        Plaintiff contends that the ALJ erred in finding that he
17   could stand for six hours a day on a continuous basis.     (See J.
18   Stip. at 4.)   He argues that in so finding the ALJ improperly
19   failed to weigh the opinion of treating orthopedic surgeon
20
21
          7
            In Lucia v. SEC, 138 S. Ct. 2044, 2055 (2018), the Supreme
22   Court held that ALJs of the Securities and Exchange Commission
     are “Officers of the United States” and thus subject to the
23   Appointments Clause. To the extent Lucia applies to Social
     Security ALJs, Plaintiff has forfeited the issue by failing to
24
     raise it during his administrative proceedings. (See AR 39-54,
25   378-79); Meanel v. Apfel, 172 F.3d 1111, 1115 (9th Cir. 1999) (as
     amended) (plaintiff forfeits issues not raised before ALJ or
26   Appeals Council); see also generally Kabani & Co. v. SEC, 733 F.
     App’x 918, 919 (9th Cir. 2018) (rejecting Lucia challenge because
27   plaintiff did not raise it during administrative proceedings),
     pet. for cert. filed, __ U.S.L.W. __ (U.S. Feb. 22, 2019) (No.
28   18-1117).

                                       7
 1   Stephen Chow (see id. at 7-9, 12-15) and rejected Plaintiff’s
 2   subjective symptom statements (see id. at 6-8).      He further
 3   contends that the new evidence he submitted to the Appeals
 4   Council from Dr. Chow demonstrates that the ALJ mistakenly
 5   assessed his RFC based on old evidence that did not reflect the
 6   progressive nature of his condition, which was steadily
 7   deteriorating.    (See id. at 9.)    As discussed below, remand is
 8   warranted based on the Commissioner’s failure to consider Dr.
 9   Chow’s medical opinion.
10               A.   Applicable law
11        A claimant’s RFC is “the most [he] can still do” despite the
12   impairments and related symptoms that “may cause physical and
13   mental limitations that affect what [he] can do in a work
14   setting.”    §§ 404.1545(a)(1), 416.945(a)(1).   A district court
15   must uphold an ALJ’s RFC assessment when the ALJ has applied the
16   proper legal standard and substantial evidence in the record as a
17   whole supports the decision.      Bayliss v. Barnhart, 427 F.3d 1211,
18   1217 (9th Cir. 2005).     The ALJ must consider all the medical
19   opinions “together with the rest of the relevant evidence.”
20   §§ 404.1527(b), 416.927(b);8 see also §§ 404.145(a)(1),
21
22        8
            Social Security regulations regarding the evaluation of
     opinion evidence were amended effective March 27, 2017. When, as
23   here, the ALJ’s decision is the final decision of the
     Commissioner, the reviewing court generally applies the law in
24
     effect at the time of the ALJ’s decision. See Lowry v. Astrue,
25   474 F. App’x 801, 804 n.2 (2d Cir. 2012) (applying version of
     regulation in effect at time of ALJ’s decision despite subsequent
26   amendment); Garrett ex rel. Moore v. Barnhart, 366 F.3d 643, 647
     (8th Cir. 2004) (“We apply the rules that were in effect at the
27   time the Commissioner’s decision became final.”); Spencer v.
     Colvin, No. 3:15-CV-05925-DWC, 2016 WL 7046848, at *9 n.4 (W.D.
28   Wash. Dec. 1, 2016) (“42 U.S.C. § 405 does not contain any

                                         8
 1   416.945(a)(1) (“We will assess your residual functional capacity
 2   based on all the relevant evidence in your case record.”).
 3        Three types of physicians may offer opinions in Social
 4   Security cases: (1) those who directly treated the plaintiff, (2)
 5   those who examined but did not treat the plaintiff, and (3) those
 6   who did neither.   Lester, 81 F.3d at 830.    A treating physician’s
 7   opinion is generally entitled to more weight than an examining
 8   physician’s, and an examining physician’s opinion is generally
 9   entitled to more weight than a nonexamining physician’s.     Id.;
10   see §§ 404.1527(c)(1), 416.927(c)(1).   This is so because
11   treating physicians are employed to cure and have a greater
12   opportunity to know and observe the claimant.    Smolen v. Chater,
13   80 F.3d 1273, 1285 (9th Cir. 1996).
14        The ALJ may reject a treating physician’s opinion whether or
15   not that opinion is contradicted.    Magallanes v. Bowen, 881 F.2d
16   747, 751 (9th Cir. 1989).   When a treating physician’s opinion is
17   not contradicted by other medical-opinion evidence, however, it
18   may be rejected only for a “clear and convincing” reason.     Id.;
19   see Carmickle v. Comm’r, Soc. Sec. Admin., 533 F.3d 1155, 1164
20   (9th Cir. 2008) (citing Lester, 81 F.3d at 830-31).    When it is
21   contradicted, the ALJ must provide only a “specific and
22   legitimate reason[]” for discounting it.     Carmickle, 533 F.3d at
23   1164 (citing Lester, 81 F.3d at 830-31).
24        An ALJ may not disregard a treating physician’s opinion
25
26
     express authorization from Congress allowing the Commissioner to
27   engage in retroactive rulemaking”). Accordingly, citations to
     §§ 404.1527 and 416.927 are to the versions in effect from August
28   24, 2012, to March 26, 2017.

                                      9
 1   unless he sets forth “specific, legitimate reasons for doing so
 2   that are based on substantial evidence in the record.”    Smolen,
 3   80 F.3d at 1285 (citation omitted).    “[A]n ALJ errs when he
 4   rejects a medical opinion” by “doing nothing more than ignoring
 5   it.”    Garrison v. Colvin, 759 F.3d 995, 1012–13 (9th Cir. 2014)
 6   (citing Nguyen v. Chater, 100 F.3d 1462, 1464 (9th Cir. 1996)).
 7          The Court must consider the ALJ’s decision in the context of
 8   “the entire record as a whole,” and if the “‘evidence is
 9   susceptible to more than one rational interpretation,’ the ALJ’s
10   decision should be upheld.”    Ryan v. Comm’r of Soc. Sec., 528
11   F.3d 1194, 1198 (9th Cir. 2008) (citation omitted).
12          At the time of the relevant proceedings here, Social
13   Security regulations allowed claimants to submit “new and
14   material evidence to the Appeals Council and require[d] the
15   Council to consider that evidence in determining whether to
16   review the ALJ’s decision, so long as the evidence relate[d] to
17   the period on or before the ALJ’s decision.”    Brewes v. Comm’r of
18   Soc. Sec. Admin., 682 F.3d 1157, 1162 (9th Cir. 2012); see also
19   §§ 404.970(b), 416.1470(b).    “[W]hen the Appeals Council
20   considers new evidence in deciding whether to review a decision
21   of the ALJ, that evidence becomes part of the administrative
22   record, which the district court must consider when reviewing the
23   Commissioner’s final decision for substantial evidence.”      Brewes,
24   682 F.3d at 1163.   Remand is necessary when a “reasonable
25   possibility” exists that “the new evidence might change the
26   outcome of the administrative hearing.”   Mayes v. Massanari, 276
27   F.3d 453, 462 (9th Cir. 2001) (as amended); Borrelli v. Comm’r of
28   Soc. Sec., 570 F. App’x 651, 652 (9th Cir. 2014).

                                      10
 1        Medical examinations after the ALJ’s decision may still
 2   relate to a claimant’s conditions “during the relevant time
 3   period.”    Handy v. Colvin, No. CV 14–02149–SH., 2014 WL 4895678,
 4   at *3 (C.D. Cal. Sept. 30, 2014).     In such circumstance, the
 5   Appeals Council errs in dismissing the evidence solely because it
 6   was dated after the ALJ’s decision.     See id.; see also Baccari v.
 7   Colvin, No. EDCV 13–2393 RNB., 2014 WL 6065900, at *2 (C.D. Cal.
 8   Nov. 13, 2014) (that claimant submitted evidence to Appeals
 9   Council that was “generated after the ALJ’s decision . . . is not
10   dispositive of whether the evidence was chronologically relevant”
11   and collecting cases).    This is especially true when the
12   plaintiff’s condition is “chronic” or relatively “longstanding.”
13   See Baccari, 2014 WL 6065900, at *2 (citations omitted); Bergmann
14   v. Apfel, 207 F.3d 1065, 1070 (8th Cir. 2000) (finding that
15   posthearing evidence required remand because it concerned
16   deterioration of “relatively longstanding” impairment).
17               B.   Medical evidence from Dr. Chow
18        Plaintiff saw orthopedic surgeon Chow regularly from
19   December 2014 through April 2016 for hip pain.     (See AR 421-25,
20   480-507.)    At each visit, Dr. Chow noted his antalgic
21   Trendelenburg gait9 (see AR 422, 480, 484, 488, 492, 496, 500,
22   505) and tested his right-hip range of motion (see AR 423, 481,
23   485, 489, 492-93, 497, 500-01, 505).     The results revealed the
24   same scores virtually every time, indicating right-hip pain with
25
26
          9
            The Trendelenburg gait is abnormal and is caused by
27   weakness of the hip abductor muscles. See Trendelenburg Gait,
     Physiopedia, https://www.physio-pedia.com/Trendelenburg_Gait
28   (last visited May 6, 2019).

                                      11
 1   movement.     (Id.)   At his April 3, 2015 visit, Plaintiff reported
 2   that injections and physical therapy were “moderately helpful.”
 3   (AR 504.)     At visits on May 15 and June 24, 2015, he noted having
 4   had injections the week before that relieved 70 percent of his
 5   pain.     (AR 496, 500.)    Although those injections were “still
 6   working,” he reported that the pain was coming back.        (Id.)     By
 7   June 24, 2015, he could walk only a short distance before needing
 8   to stop.     (AR 496.)     He stated that the injections “ha[d] been
 9   helpful.”     (AR 498.)    Dr. Chow prescribed Norco.10   (AR 498.)    In
10   August and September 2015, Plaintiff was still experiencing “some
11   pain” but the “shot still seem[ed] to be working,” and Norco was
12   “helpful.”     (AR 488, 492.)    At his three visits preceding the
13   hearing, he noted that injections and Norco were helping and that
14   there was “no real change” in his condition.       (AR 488, 490 (Sept.
15   16, 2015), 484, 486 (Jan. 6, 2016), 480, 482 (Apr. 13, 2016).)
16   At every visit, Dr. Chow explained that Plaintiff needed a hip
17   replacement but recommended delaying surgery until better,
18   longer-lasting prosthetics became available.       (See AR 424-25,
19   482-83, 486-87, 490-91, 494-95, 498-99, 502-03, 506-07.)
20        Plaintiff provided the Appeals Council additional evidence
21   from Dr. Chow, including treatment notes from two office visits
22   in 2016 and an RFC questionnaire Dr. Chow had filled out on
23   October 31, 2016.     (See AR 74-78 (June 10, 2016 office visit),
24
25
26
          10
            Norco is name-brand hydrocodone-acetaminophen. See
27   Norco, WebMD, https://www.webmd.com/drugs/2/drug-63/norco-oral/
     details (last visited May 6, 2019). Hydrocodone is an opioid
28   pain reliever. Id.

                                          12
 1   69-73 (Oct. 28, 2016 office visit), 10-12 (RFC questionnaire).)11
 2   Records from Plaintiff’s June 10, 2016 visit to Dr. Chow noted
 3   that his hip pain was “now . . . progressive[.]”         (AR 74.)    He
 4   had an antalgic Trendelenburg gait, a limited range of motion,
 5   and pain with movement.     (AR 74-75.)      A straight-leg-raising test
 6   was painful.   (AR 75.)    Dr. Chow assessed him with “right hip
 7   symptomatic osteoarthritis” and stated that conservative
 8   treatment had failed.     (AR 76.)    He noted that Plaintiff was now
 9   using a cane and had “severe pain about the hip interfering with
10   functional daily activities, especially with the initiation of
11   activities and weightbearing.”       (Id.)    Plaintiff decided to
12   proceed with hip-replacement surgery, and Dr. Chow gave his
13   authorization for the procedure.12        (AR 77.)   The notes reference
14   right-hip x-rays taken on June 13, 2016, which showed “increased
15   interval degenerative changes and joint space narrowing[.]”           (AR
16   75.)    Treatment notes from Plaintiff’s October 28, 2016 visit to
17   Dr. Chow are nearly identical (compare AR 69-73, with AR 74-78)
18   except that at the later visit Dr. Chow also assessed him as
19   “unable to work” (AR 71).
20          Dr. Chow completed an RFC questionnaire for Plaintiff on
21   October 31, 2016, less than three months after the ALJ’s
22
23          11
            Plaintiff also gave the Appeals Council evidence
24   concerning a shoulder injury (AR 57-68, 93-94, 100-05) for which
     he first sought treatment after the ALJ’s decision (see AR 102-05
25   (earliest treatment records for shoulder pain from Sept. 13,
     2016)). The Appeals Council properly found that that evidence
26   “did not relate to the period at issue.” (AR 2.)
            12
27          The record does not reflect whether Plaintiff actually
     had hip-replacement surgery. As of June 2017, he had “decided to
28   hold off on [it] for now[.]” (AR 64.)

                                          13
 1   decision.    (AR 10-12.)      He indicated that he had been seeing
 2   Plaintiff “bimonthly” and diagnosed him with “right hip
 3   osteoarthritis[.]”      (AR 10.)      He listed his “symptoms” as “severe
 4   pain in right hip” and noted that he “[could] not walk too much
 5   and [could] not work.”        (Id.)    Dr. Chow noted that he could walk
 6   one to two city blocks without rest or severe pain and checked a
 7   box indicating that he could stand for less than two hours in an
 8   eight-hour day.      (Id.)    Dr. Chow also noted that he needed a cane
 9   or assistive device “[w]hile engaging in occasional standing/
10   walking[.]”      (AR 11.)    He checked a box indicating that
11   Plaintiff’s impairments or treatment would make him absent from
12   work more than four days a month.           (AR 12.)
13        The Appeals Council found that the medical records from Dr.
14   Chow postdating the ALJ’s August 2, 2016 decision — the October
15   31, 2016 RFC questionnaire and October 28, 2016 treatment notes —
16   did not “relate to the period at issue.”           (AR 2.)   It concluded
17   that the records from his June 10, 2016 visit did not show a
18   “reasonable probability” of changing the outcome of the ALJ’s
19   decision.    (Id.)    Accordingly, the Appeals Council declined to
20   consider any of that evidence.         (Id.)
21               C.     Analysis
22        In assessing Plaintiff’s RFC, the ALJ gave significant
23   weight to the 2014 opinions of the consulting examining doctor
24   and the state-agency reviewing doctors that Plaintiff could
25   perform a limited range of light exertional work.            (AR 30-31.)
26   He considered Dr. Chow’s April 16, 2016 medical records and noted
27   that an x-ray that day showed “increased interval degenerative
28   changes and joint space narrowing,” demonstrating, as Plaintiff

                                            14
 1   contends (see, e.g., J. Stip. at 7), that his condition was
 2   getting progressively worse.    (See AR 29 (citing AR 480-82).)
 3   The ALJ also noted that Dr. Chow diagnosed Plaintiff with “right
 4   hip osteoarthritis.”    (Id.)   Yet he failed to indicate what
 5   weight, if any, he assigned to Dr. Chow’s opinion or to discuss
 6   its credibility at all.13   The ALJ therefore erred in not
 7   providing a specific and legitimate reason for apparently
 8   rejecting the portion of the opinion relating to the progressive
 9   nature of Plaintiff’s impairments (or, for that matter, any
10   reason at all).14   See Smolen, 80 F.3d at 1285.
11        This error was compounded by the Appeals Council’s failure
12   to consider Dr. Chow’s medical opinions postdating the hearing,
13   and remand is appropriate so that the ALJ can reconsider his
14   decision in light of that evidence.    First, it related to the
15   relevant time period.   The RFC questionnaire (AR 10-12) and the
16   October 28, 2016 treatment notes (AR 69-72) postdated the ALJ
17   decision by only about three months, and they concerned
18   Plaintiff’s longstanding hip condition (see AR 451 (showing that
19   Plaintiff sought treatment for hip pain as early as January
20   2012)).   Such evidence was “chronologically relevant” to
21
          13
             Although current rules define a “medical opinion” as
22   focusing on functional abilities and limitations, see
     §§ 404.1527(a)(1), 416.927(a)(1) (effective Mar. 27, 2017), under
23   the rules in effect at the time of the ALJ’s decision, see supra
24   note 8, a medical opinion included statements about things other
     than functioning, such as diagnoses, prognoses, and statements
25   about symptoms, see §§ 404.1527(a)(1), 416.927(a)(1) (effective
     Aug. 24, 2012 through Mar. 26, 2017).
26
          14
            Defendant contends that the ALJ “gave weight to all the
27   medical opinions before him.” (J. Stip. at 19.) That is
     incorrect, as the ALJ did not assign any weight to Dr. Chow’s
28   opinion. (See AR 28-31.)

                                       15
 1   Plaintiff’s condition at the time of the hearing.      Baccari, 2014
 2   WL 6065900, at *2; see also Beltz v. Berryhill, 679 F. App’x 576,
 3   577 (9th Cir. 2017) (remanding to allow ALJ to consider new
 4   evidence illuminating “nature, extent, and persistence” of
 5   claimant’s disability); Stone v. Heckler, 761 F.2d 530, 532 (9th
 6   Cir. 1985) (when claimant’s condition is progressively
 7   deteriorating, most recent evidence is most probative).
 8   Therefore, the Appeals Council erred in rejecting the evidence
 9   merely because it postdated the ALJ’s decision by a few months.
10        Second, there is a “reasonable possibility” that the new
11   evidence would have changed the outcome of the ALJ's decision.
12   See Borrelli, 570 F. App’x at 652.    The ALJ assessed Plaintiff
13   with a limited light RFC, which included the ability to stand or
14   walk for six hours in an eight-hour day.    (AR 28.)   In doing so,
15   he relied on the 2014 opinions of the examining consultant (AR
16   30-31) and the reviewing doctors (AR 31) and on objective
17   evidence from 2014 and July 2015 that showed relatively normal
18   physical findings, with Plaintiff’s pain eased somewhat by
19   injections (AR 30 (citing 381-82, 407-08, 415-16, 480-82)).     That
20   analysis fails to account for the progressive nature of
21   Plaintiff’s condition, which the new evidence shows had
22   deteriorated further by the time of the hearing, in mid-2016.
23   For example, Dr. Chow noted on the October 31, 2016 RFC
24   questionnaire that Plaintiff could stand for only less than two
25   hours in an eight-hour day.   (AR 10.)   He could not walk more
26   than one or two city blocks without resting or experiencing
27   severe pain.   (Id.)   Indeed, Dr. Chow noted that Plaintiff needed
28   an assistive device even to stand or walk occasionally.     (AR 11.)

                                      16
 1   And his October 28, 2016 treatment notes indicate that
 2   Plaintiff’s hip pain had progressed to the point of interfering
 3   with his ability to bear weight, and conservative treatment had
 4   failed.   (AR 71.)   Nothing indicates that Plaintiff suffered any
 5   sudden injury or illness that could account for such a dramatic
 6   deterioration in functioning between August 2, 2016, the date of
 7   the ALJ’s decision, and October 31, when Dr. Chow filled in the
 8   RFC questionnaire.
 9        As Plaintiff’s longstanding treating physician and a
10   specialist in orthopedics, Dr. Chow and his opinions should
11   presumptively have been afforded great weight.   See Batson v.
12   Comm’r of Soc. Sec. Admin., 359 F.3d 1190, 1195 (9th Cir. 2004)
13   (“a treating physician’s opinion is generally afforded the
14   greatest weight in disability cases”); §§ 404.1527(c)(2)(i),
15   416.927(c)(2)(i) (“[T]he longer a treating source has treated you
16   and the more times you have been seen by a treating source, the
17   more weight we will give to the source’s medical opinion.”);
18   §§ 404.1527(c)(5), 416.927(c)(5) (“We generally give more weight
19   to the medical opinion of a specialist about medical issues
20   related to his or her area of specialty.”).   Moreover, nothing in
21   the record indicates that something besides Plaintiff’s
22   progressively deteriorating hip condition was responsible for his
23   alleged inability to stand for more than two hours by October
24   2016.   Had the ALJ considered the RFC questionnaire and October
25   2016 treatment records, he might have determined Plaintiff’s RFC
26   — and thus his disability status, at least for some later portion
27   of the relevant period — differently to account for the
28

                                      17
 1   progressive nature of his condition.15   Accordingly, there is a
 2   reasonable possibility that Dr. Chow’s later opinions would have
 3   changed the outcome of the ALJ’s decision.   See Mayes, 276 F.3d
 4   453 at 462; Sheri R. v. Comm’r of Soc. Sec., No. 2:18-CV-00136-
 5   MKD, 2019 WL 1586757, at *4 (E.D. Wash. Apr. 12, 2019) (finding
 6   reasonable possibility that treating physician’s new opinions of
 7   plaintiff’s longstanding injuries would change outcome of ALJ’s
 8   decision when, if credited, those opinions conflicted with the
 9   assessed RFC).
10        For these reasons, the Commissioner failed to properly
11   consider the medical evidence in determining Plaintiff’s RFC.
12   Because the ALJ assessed Plaintiff’s credibility in part based on
13   his evaluation of the “objective medical evidence” (see AR 28),
14   any reevaluation of the latter will necessarily require a
15   reassessment of Plaintiff’s subjective symptom testimony.   Thus,
16   the Court need not reach the issue of Plaintiff’s credibility.
17   See Hiler v. Astrue, 687 F.3d 1208, 1212 (9th Cir. 2012)
18   (“Because we remand the case to the ALJ for the reasons stated,
19   we decline to reach [plaintiff’s] alternative ground for
20   remand.”).
21
22
23
24        15
            Defendant argues that Dr. Chow’s more recent medical
25   records do not “invalidate the evidence” the ALJ cited to support
     his decision. (J. Stip. at 20.) This argument misses the mark,
26   as Plaintiff does not contend that the objective medical evidence
     cited by the ALJ was “invalid.” Rather, he contends (and the
27   Court agrees) that because his condition was progressive, the new
     evidence gives a more complete picture of it as of the date of
28   the ALJ’s decision. (See, e.g., id. at 4.)

                                     18
 1             D.      Remand for further proceedings is appropriate
 2        When an ALJ errs, as here, the Court “ordinarily must remand
 3   for further proceedings.”    Leon v. Berryhill, 880 F.3d 1041,
 4   1044-45 (9th Cir. 2017) (as amended Jan. 25, 2018); see also
 5   Harman v. Apfel, 211 F.3d 1172, 1175-78 (9th Cir. 2000) (as
 6   amended); Connett v. Barnhart, 340 F.3d 871, 876 (9th Cir. 2003).
 7   The Court has discretion to do so or to directly award benefits
 8   under the “credit-as-true” rule.       Leon, 880 F.3d at 1045.   “[A]
 9   direct award of benefits was intended as a rare and prophylactic
10   exception to the ordinary remand rule[.]”      Id.   The “decision of
11   whether to remand for further proceedings turns upon the likely
12   utility of such proceedings,” Harman, 211 F.3d at 1179, and when
13   an “ALJ makes a legal error, but the record is uncertain and
14   ambiguous, the proper approach is to remand the case to the
15   agency,” Leon, 880 F.3d at 1045 (citing Treichler v. Comm’r of
16   Soc. Sec. Admin., 775 F.3d 1090, 1105 (9th Cir. 2014)).
17        Here, further administrative proceedings would serve the
18   useful purpose of allowing the ALJ to give proper consideration
19   to Dr. Chow’s medical opinions.    See Pino v. Colvin, No. CV 14-
20   5524-E, 2015 WL 12661949, at *5 (C.D. Cal. Mar. 24, 2015) (remand
21   appropriate when parties disputed extent and implications of
22   plaintiff’s degenerative disc condition and “it [wa]s not clear
23   that the ALJ would be required to find Plaintiff disabled” for
24   entire claimed period “if the rejected medical opinions were
25   fully credited”).    In doing so, the ALJ should address the
26   progressive nature of Plaintiff’s condition.      Therefore, remand
27   for further proceedings is appropriate.      See Garrison, 759 F.3d
28   at 1020 & n.26.

                                       19
 1   VI.   CONCLUSION
 2         Consistent with the foregoing and under sentence four of 42
 3   U.S.C. § 405(g),16 IT IS ORDERED that judgment be entered
 4   REVERSING the Commissioner’s decision, GRANTING Plaintiff’s
 5   request for remand, and REMANDING this action for further
 6   proceedings consistent with this memorandum decision.
 7
 8   DATED: May 7, 2019
                                  JEAN ROSENBLUTH
 9                                U.S. Magistrate Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
           16
26          That sentence provides: “The [district] court shall have
     power to enter, upon the pleadings and transcript of the record,
27   a judgment affirming, modifying, or reversing the decision of the
     Commissioner of Social Security, with or without remanding the
28   cause for a rehearing.”

                                     20
